Name: 68/188/EEC: Council Decision of 9 April 1968 amending the Rules of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1968-04-12

 Avis juridique important|31968D018868/188/EEC: Council Decision of 9 April 1968 amending the Rules of the Committee of the European Social Fund Official Journal L 091 , 12/04/1968 P. 0025 - 0025 Danish special edition: Series I Chapter 1968(I) P. 0075 English special edition: Series I Chapter 1968(I) P. 0078 Greek special edition: Chapter 05 Volume 1 P. 0030 ++++ ( 1 ) OJ N 56 , 31 . 8 . 1960 , P . 1201/60 . COUNCIL DECISION OF 9 APRIL 1968 AMENDING THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 68/188/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 1 ) , AND IN PARTICULAR ARTICLES 3 AND 5 THEREOF ; WHEREAS IT HAS BEEN CONSIDERED ADVISABLE TO PROVIDE THAT THE MEMBER OF THE COMMISSION APPOINTED AS CHAIRMAN OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND MAY , IN EXCEPTIONAL CIRCUMSTANCES , BE REPRESENTED IN THE CHAIR AT A PARTICULAR MEETING BY AN OFFICIAL OF THE COMMISSION WHEN HE HIMSELF CANNOT BE PRESENT ; WHEREAS EXPERIENCE HAS SHOWN THE HARMFUL CONSEQUENCES OF AN INTERRUPTION OF THE WORK OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND RESULTING FROM ANY DELAY BETWEEN THE EXPIRY AND THE RENEWAL OF THE TERM OF OFFICE OF ITS MEMBERS ; HAVING OBTAINED THE OPINION OF THE COMMISSION , WHICH FOR THIS PURPOSE CONSULTED THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ; HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE SUBSTITUTED FOR ARTICLE 3 OF THE STATUTE OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND : " THE COMMITTEE SHALL BE CHAIRED BY A MEMBER OF THE COMMISSION , WHO SHALL NOT VOTE . IN EXCEPTIONAL CIRCUMSTANCES , THE MEMBER OF THE COMMISSION MAY , WHEN HE HIMSELF CANNOT BE PRESENT , BE REPRESENTED IN THE CHAIR AT A PARTICULAR MEETING BY AN OFFICIAL OF THE COMMISSION WHOM HE SHALL DESIGNATE . " ARTICLE 2 THE FOLLOWING SHALL BE SUBSTITUTED FOR ARTICLE 5 OF THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND : " THE TERM OF OFFICE FOR MEMBERS AND ALTERNATES SHALL BE TWO YEARS . THEIR APPOINTMENTS MAY BE RENEWED . AFTER EXPIRY OF THEIR TERM OF OFFICE , MEMBERS AND ALTERNATES SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . " DONE AT LUXEMBOURG , 9 APRIL 1968 . FOR THE COUNCIL THE PRESIDENT E . FAURE